                  Case 3:19-cv-00769-MMC Document 1 Filed 02/12/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   THOMAS MOORE (ALBN 4305-O78T)
 3
   Assistant United States Attorney
 4 Chief, Tax Division

 5 CYNTHIA L. STIER (DCBN 423256)
   Assistant United States Attorney
 6 Tax Division

 7
             450 Golden Gate Avenue
 8           San Francisco, California 94546
             Telephone: (415) 436-7000
 9
     Attorneys for the United States of America
10

11                                   UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                        )      CASE NO. 3:19-CV-769
14                                                    )
15           Petitioner,                              )      VERIFIED PETITION TO
                                                      )      ENFORCE INTERNAL REVENUE
16                   v.                               )      SERVICE SUMMONS
                                                      )
17   MICHAEL CHIANG,                                  )
                                                      )
18           Respondent.                              )
19                                                    )

20           Petitioner, the UNITED STATES OF AMERICA alleges and petitions as follows:

21           1.      This proceeding is brought and this Court has jurisdiction hereof under Sections 7402(b)
22 and 7604(a) of the Internal Revenue Code (26 U.S.C. § 7402 and 7604).

23           2.      Internal Revenue Service Agent DANIEL LEE (hereafter “LEE”) is and at all times
24 mentioned herein was an employee and officer of the Internal Revenue Service of the United States

25 Department of the Treasury authorized by the Secretary of the Treasury to perform the duties and take

26 the actions described in Sections 7602 and 7603 of the Internal Revenue Code (26 U.S.C. § 7602 and

27 7603), under Treasury Regulations §§ 301.7602-1 and 301.7603-1 (26 C.F.R. § 301.7602-1 and

28 301.7603-1).

     Verified Petition To Enforcement IRS
     Summons                                          1
                  Case 3:19-cv-00769-MMC Document 1 Filed 02/12/19 Page 2 of 4



 1           3.      LEE is and was at all times mentioned herein, attempting in the course of authorized

 2 duties to determine the federal income tax liabilities of MICHAEL CHIANG and JENNIFER CHIANG

 3 for the tax years 2002 through 2015, inclusive.

 4           4.      LEE is and at all times herein was attempting in the course of authorized duties to have

 5 MICHAEL CHIANG (hereafter “Respondent”) testify and produce for inspection, examination and

 6 copying by petitioner certain records possessed by him which are relevant and material to determine the

 7 aforementioned federal tax liabilities of the Respondent and JENNIFER CHIANG for the periods stated

 8 in paragraph 3 above.

 9           5.      Respondent’s last known address is 5 Alexa Court, Petaluma, CA 94952, which is within

10 the venue of this Court.

11           6.      LEE is informed and believes that Respondent is in possession and control of records,

12 paper and other data regarding income, assets and liabilities, and other matters covered by his inquiry

13 and to which he does not otherwise have access, possession, or control.

14           7.      On May 17, 2018, in accordance with law, LEE served a summons with respect to the

15 subject matter described in paragraphs 3, 4, and 6 above, on Respondent by leaving an attested copy of

16 the summons at the last and usual place of abode of Respondent. The requirements of said summons are

17 self-explanatory, and a true copy thereof is attached hereto as Exhibit A and is hereby incorporated by

18 reference as a part of this petition.

19           8.      The testimony and items sought by paragraph 7, above, are relevant to and can

20 reasonably be expected to assist in the determination and collection of Respondent and JENNIFIER

21 CHIANG’s above-mentioned federal tax liabilities described in paragraph 3 above. It was and now is

22 essential to the completion of LEE’s inquiry regarding the determination and collection of the above-

23 mentioned federal tax liabilities that Respondent testify and produce the items specified by the

24 summons.

25           9.      Respondent did not appear for the summons interview on May 31, 2018, and did not

26 produce the items specified by the summons.

27           10.     By letter dated August 1, 2018, Respondent was provided another opportunity to comply

28 by appearing for an appointment with LEE on August 31, 2018. See Exhibit B.

     Verified Petition To Enforcement IRS
     Summons                                          2
                  Case 3:19-cv-00769-MMC Document 1 Filed 02/12/19 Page 3 of 4



 1           11.     As of the date of this petition, Respondent has failed to comply with the summons.

 2           12.     All administrative steps required by the Internal Revenue Code for issuance of the

 3 summons have been taken.

 4           13.     There has been no referral to the Department of Justice for criminal prosecution of the

 5 matters described in the summons.

 6           WHEREFORE, having stated in its petition against the Respondent, Petitioner prays for

 7 enforcement of the subject summons as alleged and set forth above, as follows:

 8           A.      That the named Respondent herein be ordered to appear and show cause before this

 9 Court, if any, why the Respondent should not be compelled by this Court under 26 U.S.C. § 7604(a) to
10 give such testimony and to produce such items as are required in the above-described summons;

11           B.      That the Respondent be ordered by the Court to appear before LEE or any other

12 designated officer, at a time and place directed by the Court and then and there give such testimony and

13 produce such items as is required by the summons; and

14           C.      That the Court grant the Petitioner UNITED STATES OF AMERICA its costs in this

15 proceeding and such other and further relief as may be necessary and proper.

16                                                        DAVID L. ANDERSON
                                                          United States Attorney
17

18
                                                          CYNTHIA STIER
19                                                        Assistant United States Attorney
                                                          Tax Division
20

21

22

23

24

25

26

27

28

     Verified Petition To Enforcement IRS
     Summons                                          3
                Case 3:19-cv-00769-MMC Document 1 Filed 02/12/19 Page 4 of 4




                                                    VERIFICATION
 2            I, DANIEL LEE, pursuant to 28 U.S.C. 51746, declare and state as follows:
 J   I am a duly employed Revenue Agent in the San Francisco, Califomia office of the Internal Revenue
 4   Service of the United States Treasury Department. I have read and know the entire contents of the

 5   foregoing petition, and all statements of fact contained in said petition are true to the best of my own

 6   personal knowledge and recollection, and as to those facts stated upon information and belief, I believe

 7   them to be true.

 8            I declare under penalty of perjury that the foregoing is true and correct.
 9


l0            Executed   on a                        2019, at    s-n          California.

ll                                                                        L
12
                                                                 DANIEL
l3                                                               Revenue Agent

t4

l5

l6

t7

l8

t9

20

2t

22

23


24

25

26

27

28


     Verified Petition To Enforce Internal Revenue Service
     Summons;                                                4
